DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicants’ amendment filed on 01/31/2022. Claims 9, 11-20 were pending. Claims 9, 13 was amended.  Claims 11-12 were withdrawn in previous office action.  However, claims 11-12 were rejoined by the examiner in this office action (See discussion below under “Election/Restriction” section).  Claims 1-8, 10 were cancelled. Claims 15-20 were new claims.
Response to Arguments
3.	Regarding to previous ground of rejection of claim 9 under 35 U.S.C 103, the applicants stated:
	“Claim 9, as amended, recites in-part:
in the pillar mounting step, the plurality of pillars are detached from the carrier sheet by being peeled from the adhesion layer on the carrier sheet and are then transported to at least one of the first substrate or the second substrate. 5
Referring to the exemplary embodiment shown in Figs. 8B and 8C and paragraph [0089], the pillars 4 included in the pillar supply sheet 900 are peeled from the adhesion layer 65 utilizing the suction pins 85 configured to suck air from its tip and are thereafter mounted on prescribed locations on the upper surface (counter surface 22) of the substrate 2. At a minimum, neither Kim nor Shukuri disclose or suggest the foregoing element recited by amended claim 9.
More specifically, neither Kim nor Shukuri even disclose a pillar supply sheet. Kim discloses a pillar structure (i.e., the pane bonding layers 140 and the anti-friction layers 142) for defining a space between the first and second glass panes 110, 120. The pending rejection acknowledges that Kim fails to disclose or suggest a pillar supply sheet.
Turning to Shukuri, referring to Figs. 38-40 and the corresponding description set forth in the specification, Shukuri discloses a method of forming spacers 3 on the glass plate 1B by screen printing, heating and pressing. Thus, as with Kim, Shukuri also fails to disclose or suggest the recited the pillar mounting step of amended claim 9, in which the plurality of pillars are detached from the carrier sheet by being peeled from the adhesion layer on the carrier sheet and are then transported to at least one of the first substrate or the second substrate.”
The applicant’s argument is persuasive. Thus, the examiner withdrawn the previous ground of rejection under 35 U.S.C 103 with respect to claim 9.
Election/Restrictions
4.	Claim 9 is generic and allowable. The restriction requirement between Species A and Species B, as set forth in the Office action mailed on 06/22/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species A and B is withdrawn.  Claims 11, 12, are directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
5.	In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Allowable Subject Matter
7.	Claims 9, 11-20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: The cited prior arts fail to disclose or suggest a pillar forming step of forming the plurality of pillars by subjecting a base member to an etching process or a laser irradiation process and removing an unnecessary portion from the base member and in the pillar mounting step, the plurality of pillars are detached from the carrier sheet by being peeled from the adhesion layer on the carrier sheet and are then transported to at least one of the first substrate or the second substrate in combination with all other limitation in the claims
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713